Citation Nr: 0423325	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  99-18 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

2.  Entitlement to service connection for residuals of a 
right leg injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The appellant's service has not yet been verified.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1999 rating decision by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The appellant claims entitlement to service connection for 
diabetes mellitus and residuals of injury to the right leg.  
He reports having been treated for such during service and 
having experienced continued problems thereafter.  The record 
reflects a current diagnosis of diabetes and also notes that 
the appellant has had bilateral below-the-knee amputations.  
In support of his claim he has submitted treatment records 
beginning in 1957, which note that he was a known diabetic 
for two years.  Also of record are VA outpatient records 
noting a history of right leg pain since the 1950s and a 
history of an in-service right leg/knee injury.  

The first document in the current claims file is a March 1995 
rating action pertinent to a claim under 38 U.S.C.A. § 1151.  
Such rating action refers to evidence not currently 
associated with the claims file.  In September 1997, the VA 
Records Management Center in St. Louis, Missouri, reported 
that the appellant's claims file was not found after a 
general circularization using the "C" number.  The record 
does not reflect, however, that a search for the missing 
claims file was conducted under the appellant's Social 
Security number.  Notably, the National Personnel Records 
Center advised VA that the appellant's service medical 
records were sent to VA in July 1979 under his Social 
Security number.  Thus, remand for a further search for the 
appellant's original claims folder and his service records 
using his Social Security number is indicated.

The Board also notes that the rating decision in July 1999 
indicated that the appellant's claim of entitlement to 
service connection for diabetes mellitus had been the subject 
of a prior final disallowance but did not state the date of 
the prior final denial of the claim.  There is currently no 
documentation as to any final rating actions pertinent to 
diabetes mellitus and/or disability of the right leg.  On 
remand the RO should attempt to locate the prior rating 
action and/or other documentation of such decision.

Moreover, the RO's current denial is based, in part, on the 
absence of verification of active duty for the appellant.  
The RO also erroneously indicates that service connection may 
not be granted for disease incurred on active duty for 
training.  See 38 C.F.R. §§ 3.6, 3.303 (2003).  On VA Form 
646 dated in March 2003, the appellant's representative 
pointed out that a report from the National Personnel Records 
Center in December 2000 stated that "Information available 
in the med jacket indicates veteran had no active duty only 
active duty for training."  The appellant's representative 
has requested that VA obtain any service medical records from 
the "med jacket" held by the National Personnel Records 
Center.  The Board finds that VA's duty to assist requires an 
attempt to obtain any such records as the existing claims 
file does not contain verification of the appellant's service 
dates.  38 C.F.R. § 3.159(c)(2) (2003).

The Board further notes that the appellant has stated that 
during the years in which he performed active duty for 
training he was treated for diabetes mellitus at Holy Cross 
Hospital, 4777 East Outer Drive, Detroit, Michigan.  In May 
2002, the RO requested treatment records from that facility.  
In June 2002, NorthEast Community Hospital, 4777 East Outer 
Drive, Detroit, Michigan, notified the RO that a duly 
executed authorization by the patient was needed for release 
of records.  [The Board notes that it appears that NorthEast 
Community Hospital is the successor institution to Holy Cross 
Hospital.]  In November 2002, the RO received from the 
appellant VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), on which the appellant authorized Holy Cross Hospital 
to release records to VA.  However, the RO did not forward 
the authorization to NorthEast Community Hospital with 
another request for records.  The RO should attempt to obtain 
the records identified by the appellant while this case is in 
remand status.  See 38 C.F.R. § 3.159(c)(1) (2003).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request that the VA 
Records Management Center in St. Louis, 
Missouri, attempt to locate the 
appellant's original claims file by 
performing a general circularization 
under the appellant's Social Security 
number.  All efforts in this regard 
should be documented in the claims file.

2.  The RO should again request that the 
National Personnel Records Center provide 
any service medical records of the 
appellant in the possession of that 
agency and obtain verification as to the 
appellant's dates of active duty and/or 
active duty for training from official 
sources.  Responses, negative or 
positive, should be associated with the 
claims file.

3.  The RO should request records of 
treatment of the appellant from NorthEast 
Community Hospital, Detroit, Michigan.

4.  The RO should send the appellant a 
letter which complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  The RO 
should specifically advise the appellant 
of the evidence already considered, the 
evidence VA was unable to obtain, and the 
reasons and bases for the denial of his 
claims.  The RO should also inform the 
veteran of the nature of evidence still 
necessary to support his claims for 
benefits based on diabetes mellitus and 
residuals of a right leg injury; what 
evidence, if any, VA will request on his 
behalf; and, what evidence he is 
requested to provide.  The RO should also 
request the appellant to submit any 
evidence in his possession that is 
potentially probative of his claims. 

5.  After the above has been completed to 
the extent possible, the RO should again 
review the record and readjudicate the 
issues on appeal, consistent with the 
procedural history of the case and 
governing legal authority.  If any 
benefit sought on appeal remains denied 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  The purpose of this REMAND is to comply with 
governing adjudicative procedures.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the appellant unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


